PER CURIAM.
The appellants were defendants in an action which charged negligence in the failure to procure insurance for the plaintiff. The plaintiff also sued in the same cause to establish the existence of the insurance. The court found the existence of the insurance but, in the alternative, found that if it should be held by an appellate court that the evidence did not support his finding that the insurance did exist, then the defendant insurance agents would be liable.
The appellants urge on appeal that such an alternative finding is not allowed by the law. No statute or case on point is cited. Appellants’ reliance on Durbin Paper Stock Co. v. Watson-David Insurance Co., 167 So.2d 34 (Fla.3d DCA 1964) is misplaced inasmuch as in that case the findings were contradictory rather than alternative.
No error having been demonstrated, the judgment is affirmed.
Affirmed.